Baldwin, J.
General Statutes, § 1111, provides that all courts shall “ cause the facts on which they found their final judgments and decrees to appear on the record; and such finding, if requested by any party, shall specially set forth such facts.” This was one of the innovations of the Practice Act of 1879; the former statute, for which this was substituted, only directing that “ courts of equity shall cause the facts on which they found their decrees to appear on the record.” Stat. Bev. of 1875, p. 444, § 10. Under the first of the Buies of Court for making up records of judgments under the Practice Act (58 Conn. p. 585, § 5), when there is no request for a special finding, a general find'ng of the issues for the prevailing party is “ equivalent to a finding that all his material allegations which were put in issue ” were true, and satisfies the law; but where only a part of these are found true, “ the judgment must indicate the particular facts found.”
*504The duty thus cast upon the court is to be discharged in every civil action, whether the judgment is or is not to be made the subject of appellate proceedings.
In cases which may be brought before this court on appeal, if it becomes necessary for the proper presentation of the questions of law which are involved, that there should be any further finding than that prepared by or for the court in ordinary course, either as respects the facts in issue or the proceedings at the trial, the statute provides that the trial judge shall make it, on the written request of the party proposing to appeal, and that this request shall be presented in a prescribed form.. Public Acts of 1897, Chap. 194, p. 889, §§ 6, 7. He cannot be compelled to make it unless such a request is filed, but without any such request he has a right to make it, of his own motion; and it is entirely proper that he should take such action where, as in the present case, a merely formal error in the papers presented is all that deprives them of their mandatory effect.
The statutory provision as to what such requests should contain is for the benefit both of the judge and the adverse party. The judge can waive the protection thus offered, for himself, at will; but the party might sometimes be seriously misled by the omission of his opponent to state in precise terms the grievances which he desired to make the subject of review. In such a case, should his objections to the request be overruled by the trial court, and his defense against the appeal be thereby prejudiced, while he could not plead this in abatement, he could, if necessary, obtain relief from this court on seasonable application, by an order giving him an opportunity to amend his counter-finding, or further time in which to prepare one, or modifying the finding made. State v. Duffy, 66 Conn. 551, 555.
The application, in the present instance, shows on its face that the appellee can have suffered no injury from the rulings of the trial court. Leave to file it is therefore denied, on the ground that it has no merits, and we have no occasion to discuss the other question presented by a motion addressed to this court while sitting in one district, for *505action with, reference to a judgment rendered and appeal pending in another.
The motion is denied.
In this opinion the other judges concurred.